Judgment unanimously affirmed. Memorandum: We cannot agree with defendant that the prosecution failed to provide racially neutral reasons for exercising peremptory challenges to remove three potential black jurors from the panel for his trial. While this is a preBatson case (Batson v Kentucky, 476 US 79), defendant is entitled to any benefits which might flow therefrom (see, Griffith v Kentucky, 479 US 314). Under the Batson rule, the prosecutor’s reasons for exercising peremptory challenges need not rise to the level justifying exercise of a "challenge for cause”, but need only be " 'clear and reasonably specific’ ” (Batson v Kentucky, supra, at 97, 98, n 20). Upon our view of the record, the prosecutor met his burden in this case.
We further conclude that defendant’s convictions are sup*1014ported by the weight of the evidence and defendant’s contrary assertions are without merit. (Appeal from judgment of Supreme Court, Erie County, Kasler, J. — robbery, first degree; criminal possession of weapon, third degree.) Present — Doerr, J. P., Denman, Boomer, Green and Pine, JJ.